DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination unit in claim 1; first decision unit in claim 6, second decision unit in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 8 does not end with a period rendering the scope of the claim undefined. Accordingly, claim 8 is rejected under 35 U.S.C. 112(b) for lack of clarity. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghosh (US 2016/0353435 A1).

Regarding claim 1, Ghosh discloses a communication device comprising: 
a reception unit  (Fig. 8, [0066]-[0073]) configured to receive, from an access point, a trigger frame (Fig. 1, Master Station 102, Hew Station 104, [0016]-[0017] disclosing the master staion as an access point; Fig. 2 209.1, [0028] disclosing the master station sends trigger frame for random access (TF-R) 209.1and the HEW Stations (STAs) may randomly select resources specified in the TF-R; Fig. 3, 309.1, [0036]-[0037] disclosing the master station 102 sends TF-R 309.1 and the HEW STAs randomly select the resource allocation indicated in the TF-R) including a predetermined communication parameter (Fig. 4, [0042] disclosing predetermined parameters included in the trigger frame) and including information related to a random resource unit ([0028] and [0036] disclosing the TF-R includes resource units (RU) resource allocations), a random resource unit being a resource unit that a device accesses using a contention scheme ([0028] disclosing the master station sends trigger frame for random access (TF-R) 209.1and the HEW Stations (STAs) may randomly select resources specified in the TF-R; Fig. 3, 309.1, [0036]-[0037] disclosing the master station 102 sends TF-R 309.1 and the HEW STAs randomly select the resource allocation indicated in the TF-R); 
a determination unit configured to, in a case where the reception unit has received the trigger frame, determine whether to transmit, based on the predetermined communication parameter and a backoff value randomly decided by the communication device and using the random resource unit, data to the access point ([0028] disclosing the master station sends trigger frame for random access (TF-R) 209.1and the HEW Stations (STAs) may randomly select resources specified in the TF-R; Fig. 3, 309.1, [0036]-[0037] disclosing the master station 102 sends TF-R 309.1 and the HEW STAs randomly select the resource allocation indicated in the TF-R and disclosing HW STAs randomly select a backoff (BO) counter’; [0063] disclosing the HEW STA may generate the backoff count based on the parameters specified in the TF-R; [0031] disclosing “HEW STA 2 104.2 may determine that it will attempt to transmit using RU AID 0 214.5 since its BO counted down to zero.”; [0037] disclosing “HEW STA 1 104.1, HEW STA 2 104.2, and HEW STA 3 104.3 may then decrement the BO by 1 for every RU assigned for AID 0 210 within the TF-R 309.1 with time slots. HEW STA 3 104.3 selects (or wins) RU at AID 0 310.1 and HEW STA 1 104.1 selects (or wins) RU at AID 0 310.5. The HEW STA 104 may randomly select a time slot of the available time slots. As illustrated, HEW STA 3 104.3 selects slot 1 313.1 and HEW STA 2 104.2 selects slot 2 315.2.”); and 
a transmission unit configured to transmit the data to the access point using the random resource unit in a case where the determination unit has determined that the transmission of the data to the access point is to be performed ([0032] disclosing “The method 200 continues at operation 260 with HEW STA 2 104.2 transmitting uplink (UL) data 216 in accordance with the RU indicated by AID 0 214.5. “; [0038] disclosing “ The method 300 continues at operation 356 with HEW STA 3 104.3 transmitting at slot 1 313.1”; [0039] disclosing “The method 300 continues at operation 360 with HEW STA 2 104.2 transmitting at slot 2 314.2.”).

Regarding claim 2, Ghosh discloses the communication device according to claim 1, wherein the trigger frame includes information related to a plurality of random resource units ([0028] disclosing “The TF-Rs 209 include an indication of a number of resource units (RUs) or resource allocations.”; [0036] disclosing “The TF-R 309 with time slots may include an indication of a number of RUs or resource allocations”).

Regarding claim 3, Ghosh discloses the communication device according to claim 1, wherein the random resource unit is a resource unit to which an access right is obtained by a device belonging to a wireless network formed by the access point in accordance with a predetermined contention scheme (Fig. 1, [0022] disclosing “In accordance with some embodiments, during the master-sync transmission the HEW STAs 104 may contend for the wireless medium”; Figs. 2 and 3 and associated disclosure as highlighted above.).

Regarding claim 4, Ghosh discloses the communication device according to claim 1, wherein the backoff value is determined based on the predetermined communication parameter (Fig. 4, [0042] disclosing parameters included in the trigger frame; [0063] disclosing the HEW STA may generate the backoff count based on the parameters specified in the TF-R).

Regarding claim 8, Ghosh discloses the communication device according to claim 1, wherein the communication device performs communication with the access point in an IEEE802.11 ax-compliant wireless network ([0002])

Regarding claim 9, the claim is directed towards the communication method performed by the communication device of claim 1; therefore, claim 9 is rejected on the grounds presented above for claim 1.

Regarding claim 10, the claim is directed towards a non-transitory computer-readable medium storing a program which, when executed by a microprocessor or computer system in a communication device, causes a communication device to execute the communication method performed by the communication device of claim 1. Ghosh contemplates such embodiments ([0075]); therefore, claim 10 is rejected on the grounds presented above for claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2016/0353435 A1) in view of Takeuchi (US 2006/0062189 A1).


Regarding claim 5, Ghosh does not disclose the following; however, Takeuchi suggests the communication device according to claim 1, further comprising a plurality of queues each storing data, the plurality of queues being different from one another in priority of data stored therein, wherein the transmission unit transmits data stored in any one of the plurality of queues to the access point ([0024], disclosing “ To support prioritized frame transmission, four access categories (ACs) are defined in EDCA. They are name as Voice, Video, Best Effort, and Background. Voice has the highest priority, Video is the second, Best Effort is the third, and Background has the lowest priority. Each of the ACs has its own buffer, and generally this buffer is called queue.”; Fig. 2, [0025] disclosing “The AC of which backoff counter becomes zero wins the internal contention. The winning AC then needs to contend externally for the wireless medium. The AC winning the external contention will obtain a transmission opportunity (TXOP), and be able to start transmission at the end”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Ghosh to include the priority queues of Takeuchi because the motivation can be found in Takeuchi which discloses  a preferable channel access time can be obtained for data flows in each priority queue, which results the effective use of the wireless medium ([0010]).

Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh (US 2016/0353435 A1) in view of Stacey et al. (US 2016/0227579 A1).

Regarding claim 6, Ghosh discloses the communication device according to claim 1 but does not expressly disclose the following. However, Stacey discloses further comprising a first decision unit configured to re-decide the backoff value in a case where the transmission unit has transmitted, using the random resource unit, the data to the access point ([0050] disclosing upon successful transmission using the selected resources, user devices can set their CWO to CWO_min and in case user devices 304 and 306 have additional uplink data to send, they may select a new random integer between 0 and CWO for their backoff count).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Ghosh with the disclosure of Stacey because the teaching lies in Stacey that the techniques described for setting the CWO value produces the least collisions and/or retransmissions ([0061]).

Regarding claim 7, Ghosh does not disclose the following; however, Stacey discloses the communication device according to claim 6, further comprising a second decision unit configured to re-decide the backoff value in a case where the determination unit has determined that the transmission of the data to the access point is to be performed and the transmission unit has failed in transmitting the data using the random resource unit, wherein the second decision unit re-decides the backoff value using a method different from a method with which the first decision unit re-decides the backoff value ([0041] disclosing “ a backoff count may be set to an integer value based on whether a user device 120 is retransmitting its uplink data due to a previous failed attempt”; [0047] disclosing CWO can be set to For example, CWO may be set to min(2×CWO-1, CWO_max) when the device does not receive an acknowledgement for a transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Ghosh with the disclosure of Stacey because the teaching lies in Stacey that the techniques described for setting the CWO value produces the least collisions and/or retransmissions ([0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461